Case: 18-31159   Document: 00515078157     Page: 1   Date Filed: 08/15/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                 No. 18-31159                     August 15, 2019
                                                                   Lyle W. Cayce
                                                                        Clerk
TARSIA WILLIAMS; BRECK WILLIAMS,

             Plaintiffs - Appellants

v.

TAYLOR SEIDENBACH, INCORPORATED,

             Defendant - Appellee

Consolidated for argument with 18-31161

TARSIA WILLIAMS; BRECK WILLIAMS,

             Plaintiffs - Appellants

v.

MCCARTY CORPORATION,

             Defendant - Appellee




                Appeals from the United States District Court
                    for the Eastern District of Louisiana


Before HAYNES, GRAVES, and DUNCAN, Circuit Judges.
STUART KYLE DUNCAN, Circuit Judge:
     Case: 18-31159       Document: 00515078157          Page: 2     Date Filed: 08/15/2019


                                       No. 18-31159
                                     c/w No. 18-31161
       For the second time, we address whether we have appellate jurisdiction
in this case. We previously recounted the case’s convoluted history, see
Williams v. Taylor-Seidenbach, Inc., 748 F. App’x 584 (5th Cir. 2018) (per
curiam) (“Williams I”), and here provide only the relevant details. This case
arises from a 2008 state court suit by Frank Williams, Jr.,1 alleging he contracted
mesothelioma from asbestos while working at a NASA facility in Louisiana. He
sued multiple defendants, including Appellees Taylor-Seidenbach and McCarty.
The case was removed to the Eastern District of Louisiana and later transferred
to the Eastern District of Pennsylvania’s multi-district asbestos litigation
(“MDL”). In June 2014, the MDL court granted summary judgment to several
defendants including Appellees—based on insufficient evidence of causation—
and subsequently remanded the entire case back to the Eastern District of
Louisiana.
       In November 2016, Williams moved to voluntarily dismiss the four
remaining defendants. As to one defendant, Williams moved to dismiss with
prejudice; as to the three others, Williams did not specify whether dismissal
was with or without prejudice. Accordingly, the district court dismissed one
defendant with prejudice and the other three without specifying either way.
Williams then appealed to this court, seeking review of the MDL court’s
summary judgment grants and other orders.
       We dismissed the appeal for lack of jurisdiction. Williams I, 748 F. App’x
584. We applied the “settled rule that ‘appellate jurisdiction over a non-final
order cannot be created by dismissing the remaining claims without prejudice[.]’”
748 F. App’x at 587 (quoting Swope v. Columbian Chemicals Co., 281 F.3d 185,
192 (5th Cir. 2002)). The district court’s order dismissing three of the remaining


       Frank Williams passed away during the litigation, and his children, Tarsia and
       1

Breck Williams, were substituted for him. We refer to the plaintiffs collectively as “Williams.”


                                               2
     Case: 18-31159        Document: 00515078157           Page: 3     Date Filed: 08/15/2019


                                        No. 18-31159
                                      c/w No. 18-31161
defendants did not specify whether the dismissal was with or without prejudice
and so it was presumed to be without prejudice. Id. (citing Fed. R. Civ. P. 41(a);
Marshall v. Kan. City S. Ry. Co., 378 F.3d 495, 501 (5th Cir. 2004)). We explained
that, in those circumstances, Williams could have created a final appealable
judgment under 28 U.S.C. § 1291 only by “fil[ing] for a Rule 54(b) certification
with the trial court.” Id. Lacking that, we held the without-prejudice dismissal
“was not a ‘final decision’ under § 1291 and did not create appellate jurisdiction.”
Id.2 In other words, Williams had “stepped into the so-called ‘finality trap.’”
Marshall, 378 F.3d at 499; see, e.g., 84 Lumber Co. v. Continental Cas. Co., 914
F.3d 329, 332–33 (5th Cir. 2019) (“[A] party cannot use voluntary dismissal
without prejudice as an end-run around the final judgment rule to convert an
otherwise non-final—and thus non-appealable—ruling into a final decision
appealable under § 1291.”) (quoting Marshall, 378 F.3d at 500) (cleaned up);
see also generally Ryan v. Occidental Petroleum Corp., 577 F.2d 298, 301–03
(5th Cir. 1978) (explaining genesis of rule).
        That brings us to the present appeal. Attempting to cure the
jurisdictional defect identified in Williams I, Williams returned to the district
court and moved, pursuant to Rule 54(b), that the defendants previously
dismissed without prejudice should now be dismissed with prejudice. As to
those defendants, the district court then “direct[ed] entry of a final judgment
under       Rule       54(b)       WITH          PREJUDICE              AND         AGAINST
PLAINTIFFS . . . but only to the extent any claims might still exist and are




        2We also explained that “the [district court’s] grant of [Williams’] Rule 58 motion for
entry of judgment similarly did not create appellate jurisdiction, as such order did not alter
the district court’s dismissal of multiple defendants without prejudice.” Id. As we pointed out,
“Rule 58(b)(1)(C) only directs the clerk to ‘promptly prepare, sign, and enter the judgment
when . . . the court denies all relief’” and, moreover, “specifically states that it is subject to
Rule 54(b).” Id.


                                                3
    Case: 18-31159     Document: 00515078157      Page: 4    Date Filed: 08/15/2019


                                  No. 18-31159
                                c/w No. 18-31161
not time barred” (bold and underlining in original). The court added that the
matter “appear[ed] ripe for appeal provided appellate rights, if any, still exist
and are still timely for presentment” (underlining in original). Armed with this
new judgment, Williams again appeals. In response, Appellees argue we still
lack appellate jurisdiction for the same reasons explained in Williams I. We
agree.
      Contrary to Williams’ argument, the jurisdictional defect identified in
Williams I was not cured by the subsequent Rule 54(b) judgment. The three
remaining defendants had already been voluntarily dismissed under Rule
41(a), and, after that, the case against them “no longer [wa]s pending in the
district court and no further proceedings in the action [we]re proper.”
9 WRIGHT & MILLER, FED. PRAC. & PROC. § 2367 (discussing effects of Rule
41(a) voluntary dismissal); cf., e.g., Nat’l City Golf Fin. v. Commercial Capital
Co., 899 F.3d 412, 415–416 (5th Cir. 2018) (explaining “[a] stipulation of
dismissal under [Rule 41(a)(1)(A)(ii)] ordinarily—and automatically—strips
the district court of subject-matter jurisdiction”). As a result, the subsequent
Rule 54(b) judgment could have had no effect. Cf., e.g., SmallBizPros, Inc. v.
MacDonald, 618 F.3d 458, 463 (5th. Cir 2010) (explaining that any district
court action following the filing of a Rule 41(a)(1)(A)(ii) stipulation of dismissal
“can have no force or effect”). Furthermore, as we pointed out in Williams I,
the fact that the district court labeled its Rule 54(b) “judgment final does not
necessarily make it so.” 748 F. App’x at 587 (citing Witherspoon v. White, 111
F.3d 399, 401 (5th Cir. 1997)). Thus, the Rule 54(b) judgment did not
retroactively transform the prior without-prejudice dismissals into with-
prejudice dismissals. We therefore conclude that the finality trap, which was
found to bar appellate jurisdiction in Williams I, remains shut.
      The appeal is DISMISSED for lack of jurisdiction.


                                         4
    Case: 18-31159      Document: 00515078157     Page: 5   Date Filed: 08/15/2019


                                   No. 18-31159
                                 c/w No. 18-31161
HAYNES, Circuit Judge, concurring:
         I concur in the judgment of the court only because it faithfully applies
our precedent as we are bound to do. I write separately, however, because our
precedent at best is muddled, and at worst is simply wrong and illogical. I
understand the basic underpinning of the original rule: we do not want parties
to circumvent the rules that limit interlocutory appeals by “creating” finality
where there is none. See Ryan v. Occidental Petroleum Corp., 577 F.3d 298,
301–03 (5th Cir. 1978). The determination that a voluntary dismissal without
prejudice is not “final” is itself suspect, though, given that, when a case is
dismissed in full without prejudice, there is nothing left for the district court
to do. Absent something else happening, like an appellate decision, a Rule
60(b) motion, or a new lawsuit, the district court will not see those parties in
that case again. Cases dismissed with prejudice are no different: an appellate
court may reverse, a party can file a Rule 60(b) motion, and a party can file the
exact same lawsuit again (although it may be subject to a res judicata defense,
the lawsuit can be refiled)—all instances where the case returns to the district
court.
         But we need not revisit Ryan and its progeny to correct the disturbing
outcome here. Even assuming arguendo the validity of the precedent applied
during the first appeal of this case (finding the dismissal was “not final”), see
Williams v. Taylor-Seidenbach, Inc., 748 F. App’x 584 (5th Cir. 2018) (per
curiam) (“Williams I”), our precedent under the “finality trap” does not follow
logically.
         For one thing, to the extent that this inability to appeal is meant as a
sanction for the “misconduct” of voluntarily dismissing without prejudice, we
require much more (rightly so) for litigation-ending          or “death penalty




                                         5
    Case: 18-31159     Document: 00515078157     Page: 6    Date Filed: 08/15/2019



                                 No. 18-31159
                               c/w No. 18-31161
sanctions” in other contexts. See, e.g., Smith v. Legg, 24 F.3d 650, 654 (5th Cir.
1994). Nothing suggests such a sanction is appropriate here.
      Furthermore, we have the core of the problem: either the district court
decision is final, or it is not. If it was not final, then the district court’s
subsequent order granting Rule 54(b) relief should allow us to exercise
appellate jurisdiction here. If it was final, then the panel in Williams I should
have asserted jurisdiction. But somehow, applying the “finality trap,” both are
true, and neither is true: in this case, the exact same judgment is both final
and not final. In the John Minor Wisdom Courthouse (housing the Fifth
Circuit), this decision was “not final.” But as the case traipses along the
courtyard of fewer than 100 feet to the Hale Boggs Federal Building (housing
this district court), it suddenly becomes final again. How does that make any
sense?
      New Orleans tourists often revel in the numerous ghost tours available
throughout the city. But, as courts, we should not allow ghostly magic to
transform a decision from not final to final and vice-versa merely because it
crosses (virtually) a courtyard between a district court building and circuit
court building.
      Indeed, the very fact of a “trap” should “tip us off that [the finality trap]
rests on a mistaken view” of the law. See Knick v. Town of Scott, 139 S. Ct.
2162, 2167 (2019) (addressing “trap” created by rule that party must first seek
state relief but then is usually barred by state’s denial of relief in seeking
compensation for takings in violation of the Fifth Amendment). We should
take this case en banc to correct this egregious mess and make it clear that
when we have deemed a case “not final” for purposes of appeal because of a
dismissal without prejudice, then the district court regains jurisdiction to “fix”
the lack of finality either by granting a Rule 54(b) motion or revising the

                                        6
    Case: 18-31159      Document: 00515078157        Page: 7    Date Filed: 08/15/2019



                               No. 18-31159
                             c/w No. 18-31161
dismissal “without prejudice” to render it “with prejudice.” 1 Thus, while I
concur in the majority opinion under current precedent, I strongly disagree
with the underlying rationale. 2




      1 The solution to this problem is not earth-shattering. The en banc court would
merely have to slightly alter current precedent that “any action by the district court
after the filing of such [Rule 41(a)(1)(A)(ii)] a stipulation can have no force or effect
because the matter has already been dismissed by the parties themselves without
any court action” by allowing the district court to grant Rule 54(b) relief or enter a
dismissal with prejudice with the consent of the plaintiff. SmallBizPros, Inc. v.
MacDonald, 618 F.3d 458, 663 (5th Cir. 2010) (emphasis added).

      2  Some of our sister circuits have found more logical solutions with respect to
the “finality trap.” For example, the Ninth Circuit applies a case-by-case analysis,
allowing for appeals after dismissals without prejudice, if “the record reveals no
evidence of intent to manipulate [] appellate jurisdiction.” James v. Price Stern
Sloan, Inc., 283 F.3d 1064, 1069–70 (9th Cir. 2002) (rejecting the Ryan rule and
stating agreement with the Sixth, Seventh, and Eighth Circuits). The Seventh and
Fourth Circuits look to the state of the litigation when the appeal is taken. See, e.g.,
Sims v. EGA Prod., Inc., 475 F.3d 865, 867 (7th Cir. 2007) (“In evaluating ‘finality,’
we [have held that] it is essential to look at the whole picture, including claims that
have been put on the back burner through a dismissal-with-leave-to-reinstate
procedure.”); GO Computer, Inc. v. Microsoft Corp., 508 F.3d 170, 176 (4th Cir. 2007)
(“What makes [dismissal without prejudice] final or nonfinal is not the speculative
possibility of a new lawsuit, but that they ‘end the litigation on the merits and leave
nothing for the court to do but execute the judgment.’” (quotation omitted). The First
and Third Circuits allow the court to rely on the litigants’ consent or declarations.
See Scanlon v. M.V. SUPER SERVANT 3, 429 F.3d 6, 8 (1st Cir. 2005) (“[I]t is possible
for a party to consent to a judgment and still preserve [its] right to appeal a previous
ruling on a contested matter in the case, as long as it reserve[s] that right
unequivocally.”); Tiernan v. Devoe, 923 F.2d 1024, 1031 (3d Cir. 1991) (finding that
plaintiffs cured the appellate jurisdictional defect by “renounce[ing], through letter
briefs, any intention to take further action against the [defendants]”).
                                           7